BUSSEY, Judge.
Johnny Lee Sanders, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County for the crime of Robbery with Firearms. The jury was unable to agree on punishment and it was left to the court who sentenced the defendant to fifty (SO) years imprisonment, and he appeals.
An appeal was lodged in this Court on the 4th day of April, 1968, and thereafter no brief was filed within the time provided by the rules of this Court, or a valid extension thereof, and this matter was summarily submitted on the 12th day of June, 1969.
At the outset we observe that the evidence amply supports the verdict of the jury, the trial court had jurisdiction of the person, subject matter and authority under law to pronounce the judgment and sentence imposed. Moreover, we observe that although afforded an opportunity to be heard on the Motion for New Trial, no arguments were presented or authorities offered in support of the Motion for New Trial; as indeed, none have been presented to this Court in support of the Petition in Error. Under such circumstances we follow the rule that where no briefs are filed in support of the Petition in Error, this Court will examine the record only for fundamental error.
We have carefully examined the record and are of the opinion that the evidence amply supports the verdict of the jury, the court carefully and meticulously instructed the jury as to the law applicable, and the judgment and sentence imposed was well within the range provided by law. We are of the opinion, and therefore hold, that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, P. J., and NIX, J., concur.